Blodgett, J.,
(orally.) This case stands upon precisely the same facts as the case of same, complainant against Cary, decided by Judge Gresham about a year ago, (25 Fed. Rep. 125;) and, in principle, is on all fours with the case of Association v. Piza, 24 Fed. Rep. 149. The complainant may therefore prepare a decree in accordance with the prayer of the bill, enjoining the defendants from the use of the words, Southern or “South Western White Lead, St. Louis,” or “Southern White Lead Co., St. Louis,” or “St. Louis,” except as to preparations of white lead manufactured, put up, or sold at St. Louis. The principle involved is that the defendant’s white lead purports to be manufactured in St. Louis, when in fact it is manufactured in Chicago, and thereby tends to deceive and defraud the public and the complainant, who is a manufacturer of white lead in St. Louis, inasmuch as the defendant’s lead is not pure, and is not made in St. Louis.